DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 11-12 of the after final response, filed 5/18/2022, with respect to claims 1, 5, 9, 13, 17, and 19 have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejections of claims 1, 5, 9, 13, 17, and 19 has been withdrawn.

Examiner’s Note Regarding Status of Application
In a voice message from Shelby Zagorski on behalf of Raymond Chen (Reg. # 73,692) on 8/26/2022, the representative indicated the IDS of 2/1/2018 included typographical errors, and on 9/2/2022, the representative indicated in an email the items to be corrected.  Upon review, the name “QUALKOMM” was corrected to “QUALCOMM” in Foreign Patent Documents citation #5, and the IDS is included in the Corrected Notice of Allowance.  The IDS filed 8/26/2022, being non-compliant, has not be considered by the examiner.

Allowable Subject Matter
Claims 1, 4-5, 8-9, 12-13, 16-17, 19 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to a method, a user equipment and a base station for transmitting uplink control information, so as to avoid a problem that the eNB decodes the jointly coded UCI incorrectly.
	Independent claim 1 recites, inter alia, a method for transmitting uplink control information (UCI) by a user equipment device (UE) with a structure as defined in the specification (Figs. 10-11, and para. 167-179) comprising, sorting uplink control information (UCI) of multiple downlink component carriers according to an attribute of each downlink component carrier (para. 35, para. 70-71, Fig. 1 step 101, Fig. 4 step 401), determining a quantity of modulation symbols for the UCI (para. 36, para. 70-73, Fig. 1 step 102, Fig. 4 step 402), determining a quantity of bits for channel coding the UCI (para. 37, para. 74-76, Fig. 1 step 103, Fig. 4 step 403), channel coding the sorted UCI (para. 38, para. 74-78, Fig. 1 step 104, Fig. 4 steps 403-404), modulating the channel coded UCI (para. 38, para. 74-78, Fig. 1 step 104, Fig. 4 steps 403-404), transmitting the modulated and channel coded UCI (para. 38, para. 74-78, Fig. 1 step 104, Fig. 4 step 404), wherein the quantity of the modulation symbols is determined according to

    PNG
    media_image1.png
    96
    422
    media_image1.png
    Greyscale

(para. 75) where Q' indicates the number of modulation symbols, O indicates a total number of information bits of all UCI corresponding to the downlink component carrier set and is equal to or larger than 2 (para. 75), M indicates the number of carriers included in the downlink component carrier set (para. 75), 
    PNG
    media_image2.png
    28
    54
    media_image2.png
    Greyscale
 indicates a total number of layers corresponding to code words to which the UCI is mapped (para. 75), 
    PNG
    media_image3.png
    78
    362
    media_image3.png
    Greyscale
 indicates the transmission bandwidth of a physical uplink shared channel (PUSCH) during initial transmission of the same transmission block (para. 75), 
    PNG
    media_image4.png
    75
    227
    media_image4.png
    Greyscale
 indicates the transmission bandwidth of the PUSCH corresponding to a current subframe (para. 75), 
    PNG
    media_image5.png
    84
    346
    media_image5.png
    Greyscale
 indicates a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols occupied by the same transmission block during initial transmission (para. 75), and 
    PNG
    media_image6.png
    67
    150
    media_image6.png
    Greyscale
 indicates an offset of the UCI relative to a data Modulation and Coding Scheme (MSC) (para. 75).  Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 5 recites, inter alia, a method for obtaining uplink control information (UCI) by a base station with a structure as defined in the specification (Figs. 12-13, and para. 180-188), comprising: obtaining channel coded and modulated uplink control information (UCI), wherein a downlink component carrier set is configured for the UE (para. 56-57, para. 80-83, Fig. 3 steps 301-302, Fig. 4 steps 405-406), determining a quantity of modulation symbols for the UCI (para. 56-57, para. 80-83, Fig. 3 steps 301-302, Fig. 4 steps 405-406), demodulating and channel decoding the modulated and channel coded UCI (para. 56-58, para. 80-85, Fig. 3 steps 301-303, Fig. 4 steps 405-407), obtaining UCI of each downlink component carrier of the downlink component carrier set according to an attribute (para. 60-62), wherein the quantity of the modulation symbols is determined according to

    PNG
    media_image1.png
    96
    422
    media_image1.png
    Greyscale

(para. 75) where Q' indicates the number of modulation symbols, O indicates a total number of information bits of all UCI corresponding to the downlink component carrier set and is equal to or larger than 2 (para. 75), M indicates the number of carriers included in the downlink component carrier set (para. 75), 
    PNG
    media_image2.png
    28
    54
    media_image2.png
    Greyscale
 indicates a total number of layers corresponding to code words to which the UCI is mapped (para. 75), 
    PNG
    media_image3.png
    78
    362
    media_image3.png
    Greyscale
 indicates the transmission bandwidth of a physical uplink shared channel (PUSCH) during initial transmission of the same transmission block (para. 75), 
    PNG
    media_image4.png
    75
    227
    media_image4.png
    Greyscale
 indicates the transmission bandwidth of the PUSCH corresponding to a current subframe (para. 75), 
    PNG
    media_image5.png
    84
    346
    media_image5.png
    Greyscale
 indicates a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols occupied by the same transmission block during initial transmission (para. 75), and 
    PNG
    media_image6.png
    67
    150
    media_image6.png
    Greyscale
 indicates an offset of the UCI relative to a data Modulation and Coding Scheme (MSC) (para. 75). Applicant’s independent claim 5 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 9 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 13 is interpreted and allowed for the same reason as set forth in claim 5.
	Independent claim 17 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 19 is interpreted and allowed for the same reason as set forth in claim 5.
	Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the after final filed 5/18/2022 on pages 11-12 regarding objections of claim 1, 5, 9, 13, 17, and 19, and on page 12 regarding 35 U.S.C. § 112(b) rejections of claims 1, 5, 9, 13, 17, and 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Luo et al. (US 2011/0243012 A1) discloses feedback of control information for multiple carriers.
	Eriksson et al. (US 2011/0170514 A1) discloses methods and arrangements in a telecommunication system for sending feedback data and user data on a combined feedback and data channel.
	Papasakellarious et al. (US 2011/0228863 A1) discloses multiplexing control and data information from a user equipment in a physical data channel.
	Papasakellarious et al. (US 2016/0021653 A1) discloses transmitting uplink control information over a data channel or over a control channel.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474